Citation Nr: 9934250	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-05 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for headaches and 
memory loss.

2.  Entitlement to a higher rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.

3.  Entitlement to a higher rating for service-connected 
malaria, currently evaluated as 0 percent disabling 
(noncompensable).

4.  Entitlement to an effective date prior to October 22, 
1996, for service-connected malaria.

5.  Entitlement to an effective date prior to October 22, 
1996, for service-connected PTSD.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active duty service from August 1969 to 
February 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied entitlement to service 
connection for residuals of a head injury, to include memory 
loss and amnesia, and granted entitlement to service 
connection for malaria (assigning a noncompensable rating) 
and for PTSD (assigning a 30 percent rating).  The RO 
assigned effective dates of October 22, 1996, for service 
connection for malaria and PTSD.  In his notice of 
disagreement, received in November 1997, the veteran appealed 
the issues of entitlement to service connection for residuals 
of a head injury, to include memory loss and amnesia, 
entitlement to a higher disability rating for malaria and 
PTSD, and entitlement to effective dates prior to October 22, 
1996, for malaria and PTSD.  A statement of the case was 
issued that same month.

In his substantive appeal received in April 1998, the veteran 
indicated that he desired a hearing at the RO before a member 
of the Board.  However, in a statement received by the RO in 
May 1998, the veteran stated that he desired a hearing before 
a hearing officer at a local VA regional office in lieu of a 
hearing before a member of the Board.  

The veteran's claims of entitlement to service connection for 
residuals of a head injury, to include memory loss and 
amnesia, and entitlement to a higher rating for service-
connected PTSD are addressed in the remand portion of this 
decision.

The Board notes that the veteran's substantive appeal 
includes language which appears to raise a claim of 
entitlement to a total rating based on individual 
unemployability.  This matter is hereby referred to the RO 
for appropriate action. 


FINDINGS OF FACT

1.  The claims file includes medical diagnoses of  headaches 
and memory loss, competent evidence of inservice incurrence, 
and medical evidence suggesting a link to the veteran's 
active military service or to a service-connected disability. 

2.  The veteran does not suffer from active malaria, nor is 
there evidence of liver or spleen damage or any other 
residuals of malaria. 

3.  The veteran was discharged from active duty service in 
February 1972; his claims for service connection for malaria 
and PTSD were received on October 22, 1996.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for headaches and memory loss is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for entitlement to a compensable evaluation 
for malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.88, 4.88b, Diagnostic Code 
6304 (1999).

3.  The criteria for entitlement to an effective date prior 
to October 22, 1996, for grants of service connection for 
malaria and for PTSD have not been met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that in January 1999, 
subsequent to the veteran's case being transferred to the 
Board, additional evidence was received by the Board.  
Specifically, the Board received a copy of a Social Security 
examination report, dated in December 1998.  This report has 
not previously been considered by the RO.  In this respect, 
regulations provide that any pertinent evidence submitted by 
the veteran or representative which is accepted by the Board 
must be referred to the RO for review and preparation of a 
supplemental statement of the case (SSOC), unless this 
procedural right is waived by the appellant.  See 38 C.F.R. 
§ 20.1304 (c) (1999) (emphasis added).  Although the veteran 
has not waived his procedural rights in this regard, the 
Board has determined that, with regard to the claims of  
entitlement to a higher disability rating for malaria, and 
entitlement to effective dates prior to October 22, 1996 for 
malaria and PTSD, a remand for consideration of this report, 
and issuance of an SSOC, is not warranted.  Specifically, a 
review of the December 1998 examination report shows that it 
essentially pertains to headaches, and the Board finds that 
the report is not pertinent to malaria and effective date 
issues which are addressed on the merits in the following 
decision.  The December 1998 examination report dealing with 
headaches is pertinent to the claims of service connection 
for residuals of head injury as well as the increased rating 
for PTSD claim, but as these two issues are being remanded 
for additional development as more fully detailed later in 
this decision, the RO will have the opportunity to review the 
December 1998 report. 

I.  Headaches and Memory Loss

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).  

Preliminary review of the claims file reveals that at various 
times the veteran has advanced contentions that his headaches 
and memory loss are due either to inservice head injuries (a 
fall injury and injuries from a beating by fellow servicemen) 
or to a high fever suffered while he had malaria during 
service.  At any rate, the veteran's assertions as to 
inservice incurrence are accepted as competent for well-
grounded purposes.  The claims file also includes medical 
diagnoses of dissociative amnesia, as well as headaches.  As 
for the well-grounded requirement of medical evidence of a 
nexus, the Board observes that  the claims file contains a VA 
examination report, dated in January 1997, which is 
remarkable for a notation showing that the veteran reported 
that he began having memory loss after he fell off of a 
balcony while being treated for malaria in service.  His 
diagnoses included dissociative amnesia.  The examiner stated 
that the veteran's amnesia appeared to be related to his 
PTSD.  However, the examiner further stated that the 
veteran's amnesia seemed to have its own course, and that it 
may be related to a head injury, or malaria.  Assuming the 
truthfulness of this medical opinion, the Board finds that 
the head injury residuals claim is well-grounded.  38 
U.S.C.A. § 5107(a).

II.  Entitlement to a Higher Rating for Malaria

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for a higher evaluation 
is well-grounded.  See 38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  Moreover, in such a case 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  After reviewing the 
evidence, the Board is also satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In April 1997, the RO granted service connection and a 
noncompensable rating for malaria under 38 C.F.R. § 4.88b, 
Diagnostic Code (DC) 6304.  Under DC 6304, a 100 percent 
rating for malaria is assigned when there is an active 
disease process. Relapses of malaria must be confirmed by the 
presence of malarial parasites in blood smears; thereafter, 
residuals of malaria, such as liver or spleen damage, are to 
be rated under the appropriate system.  Id. and Note (1999).  

In this case, review of a VA examination report, dated in 
January 1997, shows that the diagnoses included "no 
residuals of malaria.  The examiner noted that the veteran 
stated that he had malaria in the service, and that he had 
one attack approximately ten years after his discharge, with 
no recent attacks.  

The record is devoid of any clinical or laboratory evidence 
that would confirm that the veteran has had a relapse of 
malaria in recent years.  The veteran himself has stated that 
he has not had a relapse since 10 years after his discharge 
(i.e., about 1982).  Therefore, there is no competent 
evidence showing that the veteran has malaria as an active 
disease process during the relevant time period, and a 
compensable rating under DC 6304 is not warranted.

In addition, the Board has considered whether the veteran's 
malarial residuals may be rated analogously as liver or 
spleen damage under the appropriate system.  Id.  However, 
the only pertinent evidence with regard to this issue is the 
January 1997 VA examination report, which indicates that the 
veteran's endocrine system was normal.  Therefore, there is 
no basis upon which to find that the veteran has liver or 
spleen damage, to include consideration of fatigue under 
38 C.F.R. § 4.88b, DC 6354, warranting a compensable 
evaluation.

The Board has determined that there is no medical evidence to 
show that the veteran's service-connected malaria warrants a 
compensable evaluation.  To that extent, the written 
testimony of the veteran as to an increased level of severity 
of the disability at issue is unsupported.  Accordingly, a 
compensable rating under 38 C.F.R. § 4.88b, DC 6304 is not 
warranted.

The Board has considered the evidence in view of the 
provisions 38 U.S.C.A. § 5107(b).  However, there is not such 
a state of equipoise of the positive evidence and the 
negative evidence to allow for assignment of a higher rating 
at this time.

III.  Effective Date Prior to October 22, 1996, for 
Service Connection for Malaria and PTSD.

In April 1997, the RO granted service connection for malaria 
and PTSD, and assigned effective dates of October 22, 1996.  
The veteran contends that earlier effective dates are 
warranted. 

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.

The effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if the 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of the 
receipt of claim, or the date that the entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i).

The veteran was separated from service in February 1972.  The 
RO received the veteran's claims for service-connection for 
malaria and PTSD on October 22, 1996.  Therefore, the 
earliest date for which entitlement to service connection for 
malaria and PTSD may be granted is the date of receipt of the 
veteran's claim, which is October 22, 1996.  See 38 C.F.R. 
§ 3.400(b)(2)(i).  Accordingly, entitlement to earlier 
effective dates for the grants of service connection for 
malaria and PTSD is not warranted.


ORDER

The veteran's claim of entitlement to service connection for 
headaches and memory loss is well-grounded.  To this extent, 
the appeal is granted, subject to the directions set forth in 
the following remand portion of this decision.

Entitlement to an increased (compensable) disability 
evaluation for service-connected malaria is not warranted.  
Entitlement to an effective date prior to October 22, 1996, 
for grants of service connection for malaria and for PTSD is 
not warranted.  To this extent, the appeal is denied.


REMAND

The veteran's well-grounded claim of entitlement to service 
connection for headaches and memory loss presents questions 
of medical complexity which, in the Board's view, requires 
additional medical development in order to assist the 
veteran.  38 U.S.C.A. § 5107(a).  Moreover, as the record 
includes some medical evidence suggesting a possible 
relationship to the veteran's PTSD, the Board believes that 
the matter of an appropriate disability evaluation for PTSD 
would also benefit from such additional medical development 
to ensure an equitable review of this increased rating claim. 

The Board further notes that the veteran's claim for 
headaches and memory loss is based, in part, on an allegation 
that he was assaulted by several soldiers during service.  
Specifically, in a letter received in April 1998, the veteran 
stated that after being assaulted in November 1970, he woke 
up in a medical station, and that his injuries included 
having most of the teeth near his right upper jaw knocked out 
or broken off, dislocation of a finger on his right hand, a 
broken nose, cracked ribs, and a puncture wound on his right 
lower buttock.  He stated that shortly after the assault he 
was transferred to the 159th Aviation Battalion, and that he 
was put on best rest for about three weeks.  

Although service medical records do not show treatment for 
the claimed injuries, the provisions of VA Adjudication 
Procedure Manual M21-1 (Manual M21-1) provide for certain 
development in claims based on personal assault.  See Manual 
M21-1, Part III, 5.14(c) and Part VI, 7.46(c) (February 20, 
1996).  In addition, VA has undertaken a special obligation 
to assist a claimant in producing corroborating evidence of 
an inservice stressor in personal assault cases; such 
provisions are regulatory and must be applied in all cases 
involving allegations of inservice personal assault.  See 
Patton v. West , 12 Vet. App. 272 (1999); M21-1, Part VI, 
11.38(b)(2) (October 28, 1998).  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.   The RO should request a search for 
any additional service medical records as 
well as alternate sources which might 
document the claimed medical treatment 
for injuries related to a beating during 
service in late 1970 as well as the 
claimed transfer to another unit as more 
particularly outlined by the veteran in a 
January 1, 1998, multi-page Statement in 
Support of Claim (VA Form 21-4138) 
included in the claims file.  

2.  The RO should also undertake 
appropriate action to locate 
corroborating evidence of the claimed 
inservice assault under the relevant 
provisions of M21-1.  See Patton v. West 
, 12 Vet. App. 272 (1999).

3.  The RO should schedule the veteran 
for appropriate VA head injury and 
psychiatric examinations to ascertain the 
nature and etiology of any disorder(s) 
manifested by headaches and/or memory 
loss as well as to ascertain the severity 
of the service-connected PTSD.  It is 
imperative that the claims file be made 
available to the examiners for review in 
connection with the examinations.  All 
specialized testing should be completed 
as deemed necessary by the examiners.  If 
headache and/or memory loss disorder(s) 
are found, the examiner should state 
whether it is at least as likely as not 
that such headaches and/or memory loss is 
related to the veteran's service-
connected malaria or PTSD, or to any head 
injury.  A clear rationale should be 
furnished for all opinions rendered.  The 
psychiatric examiner is requested to 
clearly report all psychiatric symptoms 
attributable to the veteran's PTSD 
(including, if possible, a Global 
Assessment of Functioning score based 
solely on the PTSD) and to also clearly 
indicate to what extent, if any, any 
headache and/or memory loss symptoms are 
part and parcel of the veteran's PTSD.  

4.  Thereafter, the RO should consider 
the veteran's claim of entitlement to 
service connection for headaches and 
memory loss on all possible bases (direct 
incurrence and under 38 C.F.R. § 3.310).  
The RO should also consider whether a 
higher disability evaluation is warranted 
for the veteran's PTSD.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to obtain additional 
development as to matters of medical complexity.  The veteran 
and his representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals







